262 S.W.3d 138 (2007)
Anthony Lamont RANDLE, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 07-490.
Supreme Court of Arkansas.
September 13, 2007.
Ronald Carey Nichols, for appellant.
No response.
PER CURIAM.
Appellant Anthony Lamont Randle, by and through his attorney, has filed a motion for belated brief. His attorney, Ronald Carey Nichols, admits in the motion that the brief was not tendered on or before the final extension deadline of August 8, 2007. Furthermore, our clerk refused to accept his untimely tender of the brief due to (a) a lack of references to the abstract and addendum in the statement of the case and argument, and (b) a lack of references to the record in the abstract and index to the addendum. See Ark. Sup.Ct. R. 4-2 (2007). As of the date of this per curiam, a corrected brief has not been tendered to our clerk's office.
Although Mr. Nichols does not expressly admit fault, it is clear that he failed to file *139 a brief in a timely manner. We also find the tendered brief to be deficient.
In accordance with McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004), the motion for belated brief is granted. We direct that a corrected abstract, addendum, and brief, which are in compliance with our rules, be filed within fifteen days from the date of this opinion. See Ark. S.Ct. R. 4-2 (2007). A copy of this opinion will be forwarded to the Committee on Professional Conduct.